DETAILED ACTION
	This office action is in response to the application filed on 12/2/2020 in which claims 1-18 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 9, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nam et al. (US20180042028A1).
As to claims 1 and 12, Nam teaches an operation method of a first communication node in a communication system, the operation method comprising: ([0080]-[0090] transmit path circuitry used for communication)
generating a plurality of modulation symbols for information bits; ([0084] In transmit path circuitry 400, channel coding and modulation block 405 receives a set of information bits, applies coding (e.g., LDPC coding) and modulates (e.g., quadrature phase shift keying (QPSK) or quadrature amplitude modulation (QAM)) the input bits to produce a sequence of frequency-domain modulation symbols.)
determining a symbol mapping pattern based on a number Nt of antennas of the first communication node, a number NL of spatial layers multiplexed in a same frequency resource, and a number NSSF of modulation symbols belonging to one space-frequency grid; ([0087]-[0090] Complex-valued modulation symbols for codeword q may be mapped onto the layers, where υ is the number of layers and M.sub.symb.sup.layer is the number of modulation symbols per layer and  for transmit diversity, the layer mapping may be done according to TABLE 3. There is only one codeword and the number of layers v is equal to the number of antenna ports P used for transmission of the physical channel.)
mapping the plurality of modulation symbols to a space-frequency domain based on the symbol mapping pattern; and ([0087] The complex-valued modulation symbols for each of the codewords to be transmitted are mapped onto one or several layers)
transmitting the plurality of modulation symbols mapped to the space- frequency domain to a second communication node using the antennas. ([0087] The complex-valued modulation symbols for each of the codewords to be transmitted are mapped onto one or several layers. Fig. 4A [0084] to RF frequency for transmission via a wireless channel. Fig. 2 [0049] RF signals that are transmitted via the antennas 205a-205n.)
As to claims 2 and 13, Nam teaches the operation method according to claim 1, wherein the plurality of modulation symbols are symbols in a vector form, which are converted by serial-to- parallel conversion. ([0084 and [0087]] In transmit path circuitry 400, channel coding and modulation block 405 receives a set of information bits, applies coding (e.g., LDPC coding) and modulates (e.g., quadrature phase shift keying (QPSK) or quadrature amplitude modulation (QAM)) the input bits to produce a sequence of frequency-domain modulation symbols. Serial-to-parallel block 410 converts (i.e., de-multiplexes) the serial modulated symbols to parallel data to produce N parallel symbol streams)
As to claim 8, Nam teaches the operation method according to claim 1, further comprising transmitting, to the second communication node, a message including one or more of Nt, NL, and NSSF. ([0098] In such embodiments, for spatial multiplexing following information is conveyed: Antenna ports, number of layers; and each codeword and based on table 3 gives the UE how many modulation symbols per layer.)
As to claim 9, Nam teaches an operation method of a second communication node in a communication system, the operation method comprising: receiving, from a first communication node, a message including information on a number Nt of antennas of the first communication node, a number NL of spatial layers multiplexed in a same frequency resource, and a number NSSF of modulation symbols belonging to one space-frequency grid; ([0098] In such embodiments, for spatial multiplexing following information is conveyed: Antenna ports, number of layers; and each codeword and based on table 3 gives the UE how many modulation symbols per layer.)
receiving a signal including data from the first communication node; ([0085] The transmitted RF signal arrives at UE 116 after passing through the wireless channel)
obtaining a plurality of symbols from the signal based on a symbol mapping pattern determined based on Nt, NL, and NSSF; and ([0085] The transmitted RF signal arrives at UE 116 after passing through the wireless channel, and reverse operations to those at eNB 102 are performed.)
obtaining the data by performing demodulation and decoding operations on the plurality of symbols.  ([0085] Channel decoding and demodulation block 480 demodulates and then decodes the modulated symbols to recover the original input data stream.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Lee et al. (US20100296603A1).
As to claims 3 and 14, Nam teaches the operation method according to claim 1, wherein the generating of the plurality of modulation symbols comprises: generating one codeword for the information bits; ([0090] For transmit diversity, the layer mapping may be done according to TABLE 3. There is only one codeword)
But does not specifically teach:
generating a plurality of codewords by duplicating the one codeword; 
performing an interleaving operation or a scrambling operation for each of the plurality of codewords; and  
generating the plurality of modulation symbols by performing a modulation operation on each of the interleaved codewords or the scrambled codewords.
However Lee teaches generating a plurality of codewords by duplicating the one codeword; ([0016] FIG. 2c is a diagram of codeword-to-layer mapping of one codeword to two layers;)
performing an interleaving operation or a scrambling operation for each of the plurality of codewords; and  ([0043] the coded symbols to be transmitted is scrambled in a Scrambling unit 106 to randomize the transmission bits.)
generating the plurality of modulation symbols by performing a modulation operation on each of the interleaved codewords or the scrambled codewords. ([0044] Before mapping codewords to layers, the scrambled bits may be modulated into complex-valued symbols using Quadrature Phase Shift Keying (QPSK), 16 Quadrature Amplitude Modulation (QAM) or 64QAM in a Modulation Mapper unit 107.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the transmission method of Nam with the method steps from Lee in order to transmit information over spatial layers. 

Claim(s) 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Nammi (US20180205431A1)
As to claims 4 and 15, Nam teaches the operation method according to claim 1, 
But does not specifically teach:
wherein the generating of the plurality of modulation symbols comprises: 
generating a plurality of information bit streams by performing serial-to- parallel conversion on the information bits; 
generating a plurality of codewords by performing a coding operation on each of the plurality of information bit streams; performing an interleaving operation or a scrambling operation for each of the plurality of codewords; and generating the plurality of modulation symbols by performing a modulation operation on each of the interleaved codewords or the scrambled codewords.
However Nammi teaches wherein the generating of the plurality of modulation symbols comprises: generating a plurality of information bit streams by performing serial-to- parallel conversion on the information bits; (Fig. 3 shows a transport block generator 302 that takes in data and separates the input data to provides different streams of data blocks as described in [0051] )
generating a plurality of codewords by performing a coding operation on each of the plurality of information bit streams; (Fig. 3 shows the output of the transport block generator is provided to the input of encoders 304a-c which then encode the streams of data block to provide channel encoded codewords as described in [0053])
performing an interleaving operation or a scrambling operation for each of the plurality of codewords; and (Fig. 3 shows the output codewords of the encoders is provided to the interleaver/modulators which provide interleaving and modulation on the input codewords as described in [0054])
generating the plurality of modulation symbols by performing a modulation operation on each of the interleaved codewords or the scrambled codewords. (Fig. 3 shows the output codewords of the encoders is provided to the interleaver/modulators which provide interleaving and modulation on the input codewords as described in [0054])
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the transmission method of Nam with the processor of Nammi in order to support multi-branch MIMO and spatial multiplexing. 

Claim(s) 5-7, 10, 11, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Meilhac et al. (US20190149201A1).
As to claims 5 and 16, Nam teaches the operation method according to claim 1, wherein one or more space- frequency grids exist in the space-frequency domain, (number of layers is equal to the number antenna used of transmission [0090] and  M.sub.symb.sup.layer is the number of modulation symbols per layer [0087] this creates a grid of resources per layer)
a number of spatial resources in the one space-frequency grid is Nt, (number of layers is equal to the number antenna used of transmission [0090])
But does not specifically teach:
a number of frequency resources in the one space- frequency grid is NSSF/NL, and  
a symbol mapping pattern is same in the NSSF/NL frequency resources of the one space-frequency grid.
However Meilhac teaches a number of frequency resources in the one space- frequency grid is NSSF/NL, and  ([0011] Let call S.sub.i(m,k) a modulated symbol, for instance a QAM (Quadrature Amplitude Modulation) symbol, sent on a k.sup.th subcarrier of a m.sup.th OFDM symbol on the i.sup.th spatial stream. [0012]-[0016] describes mapping using a matrix would result in the number of symbols per layer divided by the number of spatial layers being equal to the number of (frequency or time) resources used per spatial layer  )
a symbol mapping pattern is same in the NSSF/NL frequency resources of the one space-frequency grid. ([0016] The matrix Q(k), which can be called spatial mapping matrix, may vary from one subcarrier to the other, but not from one OFDM symbol to the other, during a whole packet transmission.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the mapping method of Nam with the method from Meilhac in order to provide beamforming in MIMO communications. 
As to claims 6, 10, and 17, Nam teaches the operation method according to claims 1 and 9, 
But does not specifically teach:
wherein the mapping of the plurality of modulation symbols to the space-frequency domain comprises: mapping a modulation symbol #i among the plurality of modulation symbols to a spatial resource #m in a frequency resource #k; and (0011] Let call S.sub.i(m,k) a modulated symbol, for instance a QAM (Quadrature Amplitude Modulation) symbol, sent on a k.sup.th subcarrier of a m.sup.th OFDM symbol on the i.sup.th spatial stream.)
mapping a modulation symbol #i+1 among the plurality of modulation symbols to a spatial resource #m+Nt/NL of the frequency resource #k, wherein each of i, k, and m is an integer equal to or greater than 0. ([0011]-[0016] describes one modulation symbol being transmitted per layer and in combination with NAM (Nt=NL))
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the mapping method of Nam with the method from Meilhac in order to provide beamforming in MIMO communications. 
As to claims 7, 11, and 18, Nam teaches the operation method according to claims 1 and 9, 
But does not specifically teach:
wherein the mapping of the plurality of modulation symbols to the space-frequency domain comprises: mapping NL modulation symbols among the plurality of modulation symbols to a spatial domain of a frequency resource #k; and (0011] Let call S.sub.i(m,k) a modulated symbol, for instance a QAM (Quadrature Amplitude Modulation) symbol, sent on a k.sup.th subcarrier of a m.sup.th OFDM symbol on the i.sup.th spatial stream.)
when the NL modulation symbols are mapped to the spatial domain of the frequency resource #k, performing a symbol mapping operation in a spatial domain of a frequency resource #k+l, wherein k is an integer equal to or greater than 0. ([0016] The matrix Q(k), which can be called spatial mapping matrix, may vary from one subcarrier to the other, but not from one OFDM symbol to the other, during a whole packet transmission.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the mapping method of Nam with the method from Meilhac in order to provide beamforming in MIMO communications. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933. The examiner can normally be reached 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Elton Williams/Examiner, Art Unit 2465